DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein said first region is askew…and defines an obtuse angle between the two regions” in the last three lines, which is vague and indefinite. It appears from the grammatical structure of the sentence that said first region defines an obtuse angle between the two regions. However, it is unclear how the first region defines an angle between itself and another region. This issue can be corrected by changing the limitation “and defines an obtuse angle between the two regions” to --and wherein an obtuse angle is defined between the two regions--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0121064 (Newman, embodiment of FIGS. 9-10) in view of Newman (embodiment of FIGS. 12-13, hereinafter “David”).
Regarding claim 1, Newman discloses an exercise device comprising:
a non-planar substantially annular member having a first region 2 and a second region 16 (FIGS. 9-10); and 
a support element 17 extending from a portion of said non-planar substantially annular member (FIGS. 9-10), wherein a first surface of said support element 17 is instantaneously substantially orthogonal to said portion of said non-planar substantially annular member (FIGS. 9-10); wherein said first region 2 of said non-planar substantially annular member is askew relative to said second region 16 of said non-planar substantially annular member (the ring 2 
However, Newman does not disclose the support element is unitary with the annular member.
It has been held that “the use of a one piece construction instead of the structured disclosed in [the prior art] would be merely a matter of obvious engineering choice.” See MPEP 2144.04 V B. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form integrally the support element and the annular member of Newman in order to prevent the device from accidentally disassembling during use.
Furthermore, Newman does not explicitly disclose an obtuse angle is defined between the two regions.
David teaches an analogous embodiment (FIGS. 12-13) having a ring design with one region having a box shape 19 and another region having a cylinder shape 2 (para 0046). The transition between the two regions as best shown in FIG. 12 can be interpreted as having an obtuse angle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman’s invention with the box shape design as taught by David in order to offer increased surface area and improved leverage (para 0015).
Regarding claim 2, modified Newman teaches the exercise device of claim 1 and further discloses wherein the non-planar substantially annular member has a substantially smooth transition between said first region 2 and said second region 16 (FIGS. 9-10).
Regarding claims 3-4, modified Newman teaches the exercise device of claim 2, respectively, but does not explicitly disclose wherein said support element has a perimeter edge that is substantially approximating the perimeter edge of one quadrant of a lemniscate (as in 
Absent criticality or unexpected results, the particular shapes or configurations of the perimeter edge of said support element is considered to be a matter of design choice. See MPEP 2144.04 IV B. Since the support element of Newman is configured to provide a user with a false grip on an exercise ring inasmuch the same way as the support element of the instant invention, the results are expected. Furthermore, applicant assigns no criticality to the particular shapes, and merely discloses that the support elements can have geometries similar to those claimed (see para 0023 of the specification, 9 pages, filed on 4/22/2020).
Regarding claim 5, modified Newman teaches the exercise device of claim 2 and further discloses wherein said portion of said non-planar substantially annular member is positioned at the substantially smooth transition between said first region 2 and said second region 16 (FIGS. 9-10).
Regarding claim 6, modified Newman teaches the exercise device of claim 5 and further discloses wherein said non-planar substantially annular member is substantially rigid (exercise ring is necessarily manufactured of rigid and strong materials in order to support the weight of a user exercising thereon - abstract).
Regarding claim 7, modified Newman teaches the exercise device of claim 2 and further discloses wherein said substantially planar support 17 element is integral with said non-planar substantially annular member (each stability platform 16,17 can be attached to the exercise ring via molding or fusing, thus making each platform integral with the exercise ring - para 0012).
Regarding claim 8, modified Newman teaches the exercise device of claim 7 and further discloses wherein a thickness of said support element tapers from a point of contact with said annular ring to a perimeter edge of said support element (for the purpose of illustration, the stability platform of FIGS. 14-15, which shows a similar shape as the stability platform of FIGS. 9-10, is relied upon; see annotated FIG. 14 below).

    PNG
    media_image1.png
    458
    597
    media_image1.png
    Greyscale

Regarding claim 9, modified Newman teaches the exercise device of claim 1 and further discloses wherein the non-planar substantially annular member has a substantially smooth transition between said first region 2 and said second region 17 (FIGS. 9-10).
Regarding claim 10, modified Newman teaches the exercise device of claim 9, but does not explicitly disclose wherein said support element has a perimeter edge that is substantially approximating the perimeter edge of one quadrant of a lemniscate.
Absent criticality or unexpected results, the particular shapes or configurations of the perimeter edge of said support element is considered to be a matter of design choice. See MPEP 2144.04 IV B. Since the support element of Newman is configured to provide a user with a false grip on an exercise ring inasmuch the same way as the support element of the instant invention, the results are expected. Furthermore, applicant assigns no criticality to the particular 
Regarding claim 11, modified Newman teaches the exercise device of claim 10, and further discloses wherein said substantially planar support 17 element is integral with said non-planar substantially annular member (each stability platform 16,17 can be attached to the exercise ring via molding or fusing, thus making each platform integral with the exercise ring - para 0012) and wherein an interface between said support element and said non-planar substantially annular member is a smooth, curved transition absent discontinuities (FIGS. 9-10).
Regarding claim 12, modified Newman teaches the exercise device of claim 9, but does not explicitly disclose wherein said support element has a perimeter edge that is substantially approximating the perimeter edge of a longitudinally bisected teardrop shape.
Absent criticality or unexpected results, the particular shapes or configurations of the perimeter edge of said support element is considered to be a matter of design choice. See MPEP 2144.04 IV B. Since the support element of Newman is configured to provide a user with a false grip on an exercise ring inasmuch the same way as the support element of the instant invention, the results are expected. Furthermore, applicant assigns no criticality to the particular shapes, and merely discloses that the support elements can have geometries similar to those claimed (see para 0023 of the specification, 9 pages, filed on 4/22/2020).
Regarding claim 13, modified Newman teaches the exercise device of claim 12, and further discloses wherein said non-planar substantially annular member is substantially rigid (exercise ring is necessarily manufactured of rigid and strong materials in order to support the weight of a user exercising thereon - abstract).
Regarding claim 14, modified Newman teaches the exercise device of claim 9 and further discloses wherein said portion of said non-planar substantially annular member is positioned at the substantially smooth transition between said first region 2 and said second region 16 (FIGS. 9-10).
.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. Applicant’s argument that Newman fails to disclose “an obtuse angle [is defined] between the two regions” is partially persuasive in that Newman does not disclose the obtuse angle between the two regions in the embodiment of FIGS. 9-10. However, in the embodiment of FIGS. 12-13, Newton teaches a ring design with one region having a box shape 19 and another region having a cylinder shape 2 (para 0046). The transition between the two regions as best shown in FIG. 12 can be interpreted as having an obtuse angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman’s invention with the box shape design in order to offer increased surface area and improved leverage (para 0015).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0075819 (Maki) teaches an exercise device having two regions that have an obtuse angle therebetween (the device is curved like a bow having an obtuse angle between the first grips 1a - see FIG. 5; note that the elastic covers 8 can be interpreted as support elements having a thickness that is oriented orthogonal to the device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784